Citation Nr: 0610190	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-30 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for a service-
connected back condition.

2.  Entitlement to a compensable rating for service-connected 
residuals of removal of a right breast tumor.

3.  Entitlement to service connection for disability 
manifested by groin pain and abscesses.

4.  Entitlement to service connection for headache 
disability.

5.  Entitlement to service connection for disability 
manifested by snoring.

6.  Entitlement to service connection for disability 
manifested by talking in his sleep.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2000 to 
January 2003.  His DD Form 214 lists no foreign service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran filed a timely notice of disagreement in August 2003.  
The RO issued a statement of the case in October 2003.  The 
veteran filed a substantive appeal (VA Form 9) in October 
2003.

The Board notes that the veteran's notice of disagreement did 
not address two of the issues addressed in the July 2003 RO 
rating decision (service connection for a left knee injury 
and service connection for gum disease).  As the veteran did 
not disagree with the RO's determination, these issues are 
not on appeal.

The case is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.




REMAND

Preliminary review of the claims file leads the Board to 
conclude that the VA examinations conducted to date are not 
adequate to allow for informed appellate review.  The June 
2003 VA general medical examiner specifically noted that the 
claims file was not available for review.  The examiner who 
conducted the June 2003 VA joints examination reported some 
limitation of motion, but there was no indication as to what 
point pain was elicited.  There are therefore no findings to 
allow for consideration of additional functional loss due to 
pain, weakness, fatigue, and/or incoordination.  See 
generally DeLuca v. Brown, 8 Vet.App. 202 (1995).  

With regard to the four service connection issues, the VA 
examiners did not offer any opinions as to a nexus to 
service.  

Moreover, the VA general medical examiner reported a history 
of snoring and talking in his sleep, but noted no history of 
sleep apnea.  However, it does not appear that any testing 
was conducted to ascertain whether or not the veteran has a 
sleep-related disability, including sleep apnea.  With regard 
to the residuals of removal of a right breast tumor, an 
examiner noted some residual tenderness, but no scar.  It is 
therefore unclear whether the tenderness is due to any 
internal residual of the removal of the right breast, such as 
nerve damage, etc.  Clarification in this regard is 
necessary.  

Additionally, the Board notes that, during the pendency of 
this appeal, the criteria for rating diseases and injuries of 
the spine were changed.  See 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  The 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000; 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  The Board recognizes that 
the new requirements of VCAA notice were not in effect at the 
time the RO issued its October 2003 VCAA notice.  As such, 
the new requirements do not constitute the basis of this 
remand.  However, since these issues need to be remanded on 
other grounds, the Board finds that the RO should comply with 
the Court holding in Dingess/Hartman.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the current severity of his 
service-connected back condition.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examination 
findings should be reported to allow for 
application of both the old and new 
criteria for rating disabilities of the 
spine.  Range of motion testing should 
include the point (in degrees) at which 
pain is elicited during such testing.  
The examiner should also report any 
evidence of additional functional loss 
due to weakness, fatigue, and/or 
incoordination, including during flare-
ups. 

3.  The veteran should also be afforded 
an appropriate VA examination to 
ascertain the current severity of the 
service-connected residuals of removal of 
a right breast tumor.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should clearly 
report whether there is any residual scar 
or any underlying tissue loss or nerve 
damage.  All examination findings should 
be clearly reported to allow for 
application of VA's rating criteria.

4.  With regard to the issues dealing 
with the groin, headaches, and sleep-
related problems, the veteran should also 
be scheduled for appropriate VA 
examinations.  The claims file must be 
made available to the examiners for 
review in connection with these 
examinations.  As to any current headache 
disability, groin disability, and/or 
sleep disability, the appropriate 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such disorder is related to the 
veteran's active duty service.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The RO's review of the two 
rating issues should include 
consideration under all applicable rating 
criteria, old and new.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

